                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                February 11, 2019
                          UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           § CRIMINAL ACTION NO. 3:18-CR-10
                                              §
JOHN RAY LANGLEY                              §



                                        ORDER



       Pending before the Court is Defendant’s Unopposed Motion to Continue (Dkt.

41). In accordance with 18 U.S.C. ' 3161, the basis for the continuance is the finding

that the ends of justice served in granting such continuance outweigh the best interests of

the public and the Defendant in a speedy trial.

       The Court finds that, pursuant to 18 U.S.C. ' 3161, a failure to grant continuance

in this case would deny counsel for the Defendant the reasonable time necessary for

effective preparation taking into account the exercise of due diligence and would thereby

result in a miscarriage of justice for the Defendant.

       The Defendant recites that there has been inadequate time to sufficiently prepare

for trial.   Denial of the reasonable time necessary for effective trial preparation is

expressly enunciated in 18 U.S.C. ' 3161 as a factor in determining that a continuance in

the ends of justice would outweigh the public's interest in a speedy trial.




1/2
      IT IS HEREBY ORDERED that the Defendant=s motion for continuance is

GRANTED. A period of excludable delay shall commence from today, February 11,

2019, pursuant to 18 U.S.C. ' 3161, and continue until April 15, 2019. It is further

ORDERED that the scheduling order is amended as follows:

             APRIL 15, 2019              RE-ARRAIGNMENT HEARING
             AT 9:00 AM

      SIGNED at Galveston, Texas, this 11th day of February, 2019.


                                             ___________________________________
                                             George C. Hanks Jr.
                                             United States District Judge




2/2
